IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,106-01




EX PARTE JESUS RENE QUINTERO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-07-06473-CR
           IN THE 359TH DISTRICT COURT FROM MONTGOMERY COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
murder and one count of attempted murder.  The jury assessed punishment at thirty years’
imprisonment for the murder and five years’ imprisonment for the attempted murder.  The Ninth
Court of Appeals affirmed his convictions.  Quintero v. State, No. 09-07-00427-CR (Tex.
App.–Beaumont March 12, 2010)(unpublished).   
            Applicant contends, inter alia, that his counsel was ineffective.  The trial court held a habeas
hearing on this application in March 2013.  The reporter’s record was forwarded to this Court in July
2013.  The reporter’s record from that hearing indicates that the judge intended to sign supplemental
findings of fact after the habeas hearing.  No such findings of fact have been forwarded to this Court. 
The only findings signed by the habeas judge and forwarded to this Court were prepared and signed
two months prior to the habeas hearing.  
            The trial court shall provide this Court with its supplemental findings of fact prepared and
signed after the habeas hearing.  If the trial court decides not to prepare and sign findings, the trial
court shall inform this Court of that decision.
            This application will be held in abeyance until the trial court has prepared its findings of fact.
A supplemental transcript containing  the trial court’s supplemental findings of fact and conclusions
of law, shall be returned to this Court within 30 days of the date of this order.  Any extensions of
time shall be obtained from this Court. 
Filed:  July 24, 2013
Do not publish